Citation Nr: 1048006	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II.

2.  Entitlement to service connection for hypertension, to 
include as due to diabetes mellitus, type II.

3.  Entitlement to service connection for onychomycosis of the 
left fingernails.

4.  Entitlement to service connection for onychomycosis of the 
bilateral feet.

5.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, to include as due to diabetes 
mellitus, type II.

6.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as due to diabetes 
mellitus, type II.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(RO).  

In July 2007, the Board issued a decision which denied the 
Veteran's claims for entitlement to service connection for 
diabetes mellitus, type II, hypertension, onychomycosis of the 
left fingernails, onychomycosis of the bilateral feet, peripheral 
neuropathy of the left lower extremity, and peripheral neuropathy 
of the right lower extremity.  The Veteran appealed the Board's 
July 2007 decision to the Court of Appeals for Veterans Claims 
(Court).  In a November 2009 Memorandum Decision and a December 
2009 Order of Judgment, the Court vacated the Board's July 2007 
decision and remanded all of the issues on appeal for further 
development and additional reasons and bases in compliance with 
the November 2009 Memorandum Decision.

A letter was sent to the Veteran and his representative in July 
2010 in which they were given 90 days from the date of the letter 
to submit additional argument or evidence in support of his 
appeal prior to the Board's readjudication.  In September 2010, 
the Veteran's representative submitted additional evidence and 
argument to the Board.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

As noted above, the Court's November 2009 Memorandum Decision and 
December 2009 Order of Judgment vacated the Board's July 2007 
decision and remanded all of the issues to the Board for further 
development and additional reasons and bases.  In remanding the 
Veteran's claims for entitlement to service connection for 
diabetes mellitus, type II, entitlement to service connection for 
onychomycosis of the left fingernails, and entitlement to service 
connection for onychomycosis of the bilateral feet, the Court 
found that VA failed to comply with its duty to assist.  
Specifically, the Court noted that the Veteran's service 
treatment records were associated with the claims file, but 
observed that the Veteran submitted statements in which he 
indicated that certain blood tests performed prior to his 
discharge from service were not associated with the service 
treatment records in the claims file.  The Court concluded that, 
because VA did not submit additional requests to the National 
Personnel Records Center (NPRC) in an effort to obtain the blood 
tests identified by the Veteran when the NPRC had not determined 
that the records do not exist or that NPRC does not have them, VA 
failed to comply with its duty to assist.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010) ("VA 
will end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records do not exist or 
that further efforts to obtain those records would be futile.").  
Thus, the RO should again request the Veteran's service treatment 
records from the NPRC, with a specific request for any and all 
blood tests performed prior to or in association with the May 
1955 separation examination, and should not end its efforts to 
obtain those records unless the records sought do not exist or 
further efforts to obtain the records would be futile.  Id.

The Court remanded the Veteran's claims for entitlement to 
service connection for hypertension, entitlement to service 
connection for peripheral neuropathy of the left lower extremity, 
and entitlement to service connection for peripheral neuropathy 
of the right lower extremity based on a finding that those claims 
were inextricably intertwined with the Veteran's claim for 
entitlement to service connection for diabetes mellitus, type II.  
The Court noted that the claims were intertwined because the 
Veteran contends that peripheral neuropathy and hypertension are 
secondary to his diabetes mellitus, type II.  See Smith v. Gober, 
236 F. 3d 1370, 1372 (Fed. Cir. 2001) (stating that "because the 
underlying facts of the two claims are so intimately connected, 
we conclude that, in the interest of judicial economy and 
avoidance of piecemeal litigation, they should be appealed 
together").  Thus, as the Veteran's claims of entitlement to 
service connection for hypertension and peripheral neuropathy of 
the bilateral lower extremities are inextricably intertwined with 
his claim for entitlement to service connection for diabetes 
mellitus, type II, those claims are also remanded for 
readjudication.

Accordingly, the case is remanded for the following action:

1.  The RO must provide updated notice to the 
Veteran of what information or evidence is 
needed in order to substantiate his claims on 
appeal, and it must assist the Veteran by 
making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).  The RO must also provide notice as 
required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO must contact the NPRC and request 
that all of the Veteran's available service 
treatment records be provided, to 
specifically include any and all blood tests 
performed prior to or in association with the 
Veteran's service discharge examination.  The 
RO must make as many requests as are 
necessary to obtain the identified records 
and shall not end its efforts to obtain those 
records unless the RO concludes that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile.  If, after all procedurally 
appropriate actions to locate and secure the 
identified records have been made and the RO 
concludes that such records do not exist or 
that further efforts to obtain those records 
would be futile, the RO must make a formal 
finding to that effect.  The RO must also 
provide the Veteran and his representative 
with a proper notice that includes (a) the 
identity of the specific records that cannot 
be obtained, (b) an explanation as to the 
efforts that were made to obtain those 
records, (c) a description of any further 
action to be taken by VA with respect to the 
claims, and (d) notice that the Veteran is 
ultimately responsible for providing the 
evidence.  38 C.F.R. § 3.159(e).  The Veteran 
and his representative must then be given an 
opportunity to respond.

3.  Thereafter, the RO must readjudicate the 
Veteran's claims for entitlement to service 
connection for diabetes mellitus, type II; 
entitlement to service connection for 
hypertension, to include as due to diabetes 
mellitus, type II; entitlement to service 
connection for onychomycosis of the left 
fingernails; entitlement to service 
connection for onychomycosis of the bilateral 
feet; entitlement to service connection for 
peripheral neuropathy of the left lower 
extremity, to include as due to diabetes 
mellitus, type II; and entitlement to service 
connection for peripheral neuropathy of the 
right lower extremity, to include as due to 
diabetes mellitus, type II.  If any of the 
claims remain denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

4.  FINALLY, THE BOARD NOTES THAT THE 
APPELLANT IS 76 YEARS OF AGE.  Thus, this 
claim must be afforded expeditious treatment 
by the RO.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, 7112).

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


